Order filed April 28, 2016




                                             In The
                           Fourteenth Court of Appeals
                                     NO. 14-15-00344-CR
                                       14-15-00345-CR
                                          ____________
                             NAYAJAH NIYA DAVIS, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                          On Appeal from the 262nd District Court
                                    Harris County, Texas
                          Trial Court Cause No. 1412474 & 1412475

                                           ORDER

       The clerk’s record was filed July 20, 2015. Our review has determined that a relevant
item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not
contain Appellant's Motion for New Trial filed March 27, 2015 and the Order Denying Motion
signed April 20, 2015.

       The Harris County District Clerk is directed to file a supplemental clerk’s record on or
before May 6, 2016, containing Appellant's Motion for New Trial filed March 27, 2015 and the
Order Denying Motion signed April 20, 2015.

       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.



                                 PER CURIAM